USCA11 Case: 21-12093      Date Filed: 04/25/2022   Page: 1 of 9




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12093
                   Non-Argument Calendar
                   ____________________

NATASHA GLASBY,
                                              Plaintiff-Appellant,
versus
SOCIAL SECURITY ADMINISTRATION,
COMMISSIONER,


                                       Defendant-Appellee.
                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
              D.C. Docket No. 4:20-cv-00623-CLS
                   ____________________
USCA11 Case: 21-12093        Date Filed: 04/25/2022     Page: 2 of 9




2                      Opinion of the Court                21-12093


Before JORDAN, NEWSOM, and BRASHER, Circuit Judges.
PER CURIAM:
        Natasha Glasby appeals the district court’s order affirming
the Social Security Commissioner’s denial of her claim for supple-
mental security income (“SSI”), pursuant to 42 U.S.C. § 1383(c)(3).
First, she argues that the Appeals Council erred in denying review
of the administrative law judge’s denial of her claim for SSI when
it refused to consider new evidence that was dated after the ALJ’s
decision, and that the Appeals Council’s denial was not based on
substantial evidence. Second, she argues that the ALJ failed to ac-
cord proper weight to the opinion of her treating physician and
failed to provide good cause therefor as required by the “treating
physician rule.” We address each claim in turn.
                                  I
       We review de novo the legal principles on which the Com-
missioner’s decision is based, but the Commissioner’s factual find-
ings are conclusive if supported by substantial evidence. See In-
gram v. Comm’r of Soc. Sec., 496 F.3d 1253, 1260 (11th Cir. 2007).
The Commissioner’s decision will not be disturbed if, in light of the
record as a whole, it appears to be supported by substantial evi-
dence, which is more than a scintilla and is such relevant evidence
as a reasonable person would accept as adequate to support the
conclusion. See Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155,
1158 (11th Cir. 2004). When a claimant properly presents new
USCA11 Case: 21-12093         Date Filed: 04/25/2022     Page: 3 of 9




21-12093                Opinion of the Court                         3

evidence to the Appeals Council, we consider whether that new
evidence renders the denial of benefits erroneous. See Ingram, 496
F.3d at 1262.
        Following the decision of an ALJ, a claimant may request a
review of her claims by the Appeals Council. See 20 C.F.R.
§ 416.1468(a). A claimant is allowed to present new evidence to the
Appeals Council. See Washington v. Comm’r of Soc. Sec., 806 F.3d
1317, 1320 (11th Cir. 2015). Evidence that a claimant wishes to be
considered by the Appeals Council should be filed along with the
request for review. See 20 C.F.R. § 416.1468(a). New evidence
must be both new and material, and the Appeals Council shall con-
sider the additional evidence only where it relates to the period on
or before the date of the ALJ hearing decision. See 20 C.F.R.
§ 416.1470(a)(5). We have held that the Appeals Council, in deny-
ing a request for review, is not required to “give a detailed rationale
for why each piece of new evidence submitted to it does not change
the ALJ’s decision.” Mitchell v. Comm’r, Soc. Sec. Admin., 771
F.3d 780, 784 (11th Cir. 2014) (concluding that the Appeals Council
adequately evaluated new evidence submitted where it accepted
the evidence but denied review because the additional evidence
failed to establish error in the ALJ’s decision).
       Whether evidence is new, material, and chronologically rel-
evant is a question of law subject to de novo review. See Washing-
ton, 806 F.3d at 1321. If we determine that the Appeals Council
erroneously refused to consider evidence, then the Council com-
mitted legal error and remand is appropriate. See id. at 1321–23,
USCA11 Case: 21-12093        Date Filed: 04/25/2022     Page: 4 of 9




4                      Opinion of the Court                21-12093

1323 n.9 (reversing and remanding the district court’s decision be-
cause the Appeals Council failed to consider evidence that was
new, material, and chronologically relevant and noting that the
Council did not err when it refused to consider other evidence that
was not new or material).
       Evidence is material if there is a reasonable probability that
it would change the administrative result. See Hyde v. Bowen, 823
F.2d 456, 459 (11th Cir. 1987). New evidence is chronologically rel-
evant if it relates to the period before or on the date of the ALJ
hearing decision. See Keeton v. Dep’t of Health & Human Servs.,
21 F.3d 1064, 1066 (11th Cir. 1994). Medical examinations con-
ducted after an ALJ’s decision may still be chronologically relevant
if they relate back to a time on or before the ALJ’s decision. See
Washington, 806 F.3d at 1319, 1323.
       In Washington, we held that the opinion of a psychologist
who examined the claimant seven months after the ALJ’s decision
was chronologically relevant. See id. at 1322–23. We determined
that the psychologist’s materials were chronologically relevant be-
cause (1) the claimant described her mental symptoms during the
relevant time period to the psychologist, (2) the psychologist had
reviewed the claimant’s mental health treatment records from that
period, and (3) there was no evidence that the claimant’s mental
health declined between the date of the ALJ’s decision and the date
of the psychologist’s examination. See id. In a later case, we dis-
tinguished Washington and determined that new medical records
were not chronologically relevant because nothing in the new
USCA11 Case: 21-12093        Date Filed: 04/25/2022    Page: 5 of 9




21-12093               Opinion of the Court                       5

records indicated that the doctors had considered the claimant’s
past medical records or that the information in them related to the
period at issue. See Hargress v. Comm’r of Soc. Sec., 883 F.3d 1302,
1309–10 (11th Cir. 2018). See also Washington, 806 F.3d at 1323
(limiting its holding to “the specific circumstances” of the case).
        Here, the new evidence submitted to the Appeals Council
Appeals Council included Dr. Nichols’ psychological evaluation,
which was after the ALJ’s decision. The Appeals Council stated
that it reviewed this evaluation and concluded that there was no
reasonable probability that it would change the ALJ’s decision.
       After reviewing the record, we cannot say the Council erred.
First, Dr. Nichols did not consider the medical evidence from the
entire period of time at issue. Second, some of Dr. Nichol’s exam-
ination was unremarkable. Third, Dr. Nichol’s opinion seemed to
be based on Ms. Glasby’s then-current state. In sum, the Appeals
Council did not err in denying review, and the newly submitted
evidence to the Appeals Council did not render the ALJ’s denial of
benefits erroneous.
                                 II
       The ALJ considers medical opinions from acceptable medi-
cal sources, which include licensed physicians and licensed psy-
chologists. See 20 C.F.R. §§ 404.1502(a), 404.1513(a)(2). For claims
filed on or after March 27, 2017, new regulations apply to the con-
sideration of medical opinions. See 20 C.F.R. § 404.1520c. This
new regulatory scheme no longer requires the ALJ to assign more
USCA11 Case: 21-12093        Date Filed: 04/25/2022     Page: 6 of 9




6                      Opinion of the Court                21-12093

weight to medical opinions from a claimant’s treating source or to
explain why good cause exists to disregard the treating source’s
opinion. Compare 20 C.F.R. § 404.1520c(a), with 20 C.F.R.
§ 404.1527(c)(2).
       Under the new regulations, an ALJ should focus on the per-
suasiveness of medical opinions and prior administrative medical
findings by looking at five factors: (1) supportability; (2) con-
sistency; (3) relationship with the claimant; (4) specialization; and
(5) other factors. See 20 C.F.R. § 404.1520c(c)(1)–(5). The ALJ
may, but need not, explain how he considered factors other than
supportability and consistency, which are the most important fac-
tors. See id. § 404.1520c(b)(2). “The more relevant the objective
medical evidence and supporting explanations presented by a med-
ical source are to support his or her medical opinion(s) or prior ad-
ministrative medical findings, the more persuasive the medical
opinion(s) or prior administrative medical findings(s) will be.”
§ 404.1520c(c)(1). And “[t]he more consistent a medical opinion(s)
or prior administrative medical findings(s) is with the evidence
from other medical sources and nonmedical sources in the claim,
the more persuasive the medical opinion(s) or prior administrative
medical findings(s) will be.” § 404.1520c(c)(2). The regulations
also provide that statements on issues reserved to the Commis-
sioner, including statements that an applicant is or is not disabled
or able to work, are inherently neither valuable nor persuasive to
the issue of whether an applicant is disabled, and that the agency
USCA11 Case: 21-12093         Date Filed: 04/25/2022    Page: 7 of 9




21-12093               Opinion of the Court                         7

will not provide any analysis about how it considered such evi-
dence in its determination or decision. See § 404.1520b(c)(3)(i).
       Before the issuance of new regulations, we had held that the
opinion of a treating physician must be given substantial or consid-
erable weight unless good cause is shown to the contrary. See
Broughton v. Heckler, 776 F.2d 960, 961–62 (11th Cir. 1985); Fruge
v. Harris, 631 F.2d 1244, 1246 (5th Cir. 1980). Good cause exists
when (1) the treating physician’s opinion was not bolstered by the
evidence, (2) the evidence supported a contrary finding, or (3) the
treating physician’s opinion was conclusory or inconsistent with
the doctor’s own medical records. See Phillips v. Barnhart, 357
F.3d 1232, 1240–41 (11th Cir. 2004). This rule was formally recog-
nized in the regulations and applies to claims filed before March 27,
2017. See 20 C.F.R. § 404.1527(c)(2). However, the Supreme
Court has explained that “[a] court’s prior judicial construction of
a statute trumps an agency construction otherwise entitled to. . .
deference [under Chevron, U.S.A., Inc. v. Nat’l Res. Def. Council,
Inc., 467 U.S. 837 (1984)] only if the prior court decision holds that
its construction follows from the unambiguous terms of the statute
and thus leaves no room for agency discretion.” Nat’l Cable & Tel-
ecomms. Ass’n v. Brand X Internet Servs., 545 U.S. 967, 982–84
(2005).
       Under 42 U.S.C. § 405(a), which is incorporated into
42 U.S.C. § 1383, the Commissioner has the authority to promul-
gate rules and regulations “necessary or appropriate to carry out”
the relevant statutory provisions and “to regulate and provide for
USCA11 Case: 21-12093         Date Filed: 04/25/2022      Page: 8 of 9




8                       Opinion of the Court                  21-12093

the nature and extent of the proofs and evidence” required to es-
tablish the right to benefits under the Social Security Act. 42 U.S.C.
§§ 405(a), 1383(d)(1). Additionally, the Social Security Act provides
that “[t]he Commissioner may prescribe such rules and regulations
as the Commissioner determines necessary or appropriate to carry
out the functions of the Administration.” 42 U.S.C. § 902(a)(5).
The Supreme Court has noted that judicial review of regulations
promulgated under 42 U.S.C. § 405(a) is limited to determining
whether they are arbitrary, capricious, or in excess of the Commis-
sioner’s authority. See Bowen v. Yuckert, 482 U.S. 137, 145 (1987).
Similarly, in Chevron, the Supreme Court explained that, where a
statute is silent or ambiguous as to specific issue, the courts should
defer to the agency’s regulatory construction of the statute unless
it is arbitrary, capricious, or manifestly contrary to statute. 467 U.S.
at 842–44.
       Here, the ALJ did not err in applying the new regulations to
find that the opinion of Ms. Glasby’s treating physician—as to
whether Ms. Glasby was disabled—was an issue reserved to the
Commissioner. And substantial evidence supports the ALJ’s find-
ing that the treating physician’s opinion was otherwise not persua-
sive.


                                      III
       The district court’s decision is affirmed.
USCA11 Case: 21-12093         Date Filed: 04/25/2022     Page: 9 of 9




21-12093                Opinion of the Court                         9

       AFFIRMED. 1




1 Ms. Glasby’s motion to remand for rehearing before a different ALJ is
DENIED.